      Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 1 of 11. PageID #: 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KATRINA SCOTT,                                  :
                                                :
                  Plaintiff,                    :
                                                :     Case No.
      v.                                        :
                                                :
TENDON MANUFACTURING, INC.,                     :     JUDGE
                                                :
               Defendant.
                                                :
                                                :

            DECLARATION OF CHRISTIAN D. MCFARLAND IN SUPPORT OF
                    NOTICE OF REMOVAL OF CIVIL ACTION

       I, Christian D. McFarland, declare and state as follows:

       1.      I am an attorney with the law firm of Littler Mendelson, P.C., counsel of record

for Defendant Tendon Manufacturing, Inc. (“Defendant”), and I am admitted to practice before

this Court. I have personal knowledge of the facts set forth in this Declaration.

       2.      On or about June 21, 2021, Plaintiff Katrina Scott (“Plaintiff”) filed a Complaint

in the Cuyahoga County Court of Common Pleas against Defendant captioned Katrina Scott v.

Tendon Manufacturing, Inc., Case No. CV-21-949017 (“State Court Action”). A true and

correct copy of the Summons and Complaint in the form served upon Defendant is attached

hereto as Exhibit A.

       3.      An examination of the state court’s docket in the State Court Action discloses that

on or about June 28, 2021, the Summons and Complaint were served on Defendant. A true and

correct copy of the docket in the State Court Action is attached hereto as Exhibit B.

       3.      An examination of the state court’s docket in the State Court Action discloses that

no other pleadings have been filed in the State Court Action. Furthermore, to the best of my

                                                                                         EXHIBIT

                                                                                              1
      Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 2 of 11. PageID #: 6




knowledge, no other proceedings have been conducted or scheduled in the State Court Action.

Exhibit A attached hereto is the only pleading received by Defendant through service or

otherwise.

       4.      Notice of this removal is being filed with the State Court pursuant to 28 U.S.C.

§1446(d) and counsel for Plaintiff, Murray Richelson, is being provided with service of the

same. A true and correct copy of Defendant’s Notice of Filing Notice of Removal of Civil

Action to U.S. District Court and certificate of service is attached hereto as Exhibit C.

       I have read this Declaration and declare that it is true and correct under penalty of perjury

under the laws of the United States and the State of Ohio, and that it was signed by me on July

21, 2021, in Cleveland, Ohio.



                                                  /s/ Christian D. McFarland
                                                  Christian D. McFarland
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 3 of 11. PageID #: 7




                                                                      EXHIBIT

                                                                          A
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 4 of 11. PageID #: 8
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 5 of 11. PageID #: 9
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 6 of 11. PageID #: 10
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 7 of 11. PageID #: 11
             Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 8 of 11. PageID #: 12
0123ÿ56ÿ7829ÿ69595
                                                       295
                                         ÿ
 !ÿ"ÿÿ#$%ÿ&ÿ''(ÿ%
                                             &)*+,-ÿ./)012-3).
343.5ÿ&2-, 62&)*+,-&)*+,-&)*+,-ÿ&,$*038-3).                                                               3,9
                 0-7 78,                                                                                 125,
:;<:;<=:=> ?<@ AB CA AÿBDEDFGÿ?HIÿJJ;>KJ:LÿMDNFODBDMÿPQÿCA Aÿ:R<=K<=:=>ÿGD?MH?
                          S@?CT@EGCBF?UÿF?EIÿBHEDAADMÿPQÿEHEÿ:;<:;<=:=>I
:R<=V<=:=> M> AB ACSAÿEHS N@F?GWJJ;>KJ:LXÿAD?GÿPQÿEDBGFTFDMÿS@FNIÿGHYÿGD?MH?
                          S@?CT@EGCBF?UÿF?EIÿ=:K:Lÿ@CBHB@ÿBMIÿENDODN@?MZÿH[ÿJJ>JR
:R<==<=:=> ?<@ AB ACSSH?AÿD\TFNDÿEH QÿEHAG
:R<==<=:=> M> EA ]BFGÿTDD
:R<=><=:=> ?<@ AT ^CMUDÿ]FNNF@SÿTIÿPIÿOHMBDQÿ@AAFU?DMÿWB@?MHSX
:R<=><=:=> > AT NDU@NÿBDAD@BE[
:R<=><=:=> > AT NDU@Nÿ@FM
:R<=><=:=> > AT EHCBGÿA DEF@NÿBH^DEGAÿTC?M
:R<=><=:=> > AT EHS CGDBÿTDD
:R<=><=:=> > AT ENDB_ÀÿTDD
:R<=><=:=> > AT NDU@Nÿ?D]A
:R<=><=:=> > @T HODBGQÿ@TTFM@OFGZÿTFNDM
:R<=><=:=> > AT MD HAFGÿ@SHC?Gÿ@FMÿSCBB@QÿBFE[DNAH?
:R<=><=:=> ?<@ AT E@ADÿTFNDMYÿEHS N@F?GZÿHODBGQÿ@TTFM@OFG
H9abÿ5c ÿ6dd228aÿ6e5ÿ 6f0ÿ8g82a8haÿd67ÿ5c ÿEeb8c6i8ÿE6e95bÿEa 1ÿ6dÿE6e50Zÿ8g82a8haÿ29ÿ3 069Zÿ0c6eafÿh ÿ a2fÿe369
80ÿ8 e85ÿ89fÿe 95Iÿ
] h025ÿje 052690ÿ6ÿE677 950Iÿ
E63b2ic5ÿkÿ=:=>ÿBH]@BDIÿ@aaÿB2ic50ÿB 0 gfIÿ>I>I=LR




                                                                                            EXHIBIT

                                                                                                 B
     Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 9 of 11. PageID #: 13




                            IN THE COURT OF COMMON PLEAS
                                CUYAHOGA COUNTY, OHIO

KATRINA SCOTT,

                   Plaintiff,
                                                    Case No. CV-21-949017
       v.
                                                    Judge William F. B. Vodrey
TENDON MANUFACTURING, INC.,
                                                    NOTICE OF FILING REMOVAL OF
                   Defendant.                       CIVIL ACTION TO UNITED STATES
                                                    DISTRICT COURT


       PLEASE TAKE NOTICE that the above-captioned matter has been removed from the

Court of Common Pleas, Cuyahoga County, Ohio, where it was previously pending, to the United

States District Court for the Northern District of Ohio, Eastern Division. A copy of the Notice of

Removal is attached as Exhibit A for filing with this Court.

       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446, the filing of a

Notice of Removal in the United States District Court, together with the filing of a copy of this

Notice of Filing Notice of Removal, effects the removal of this action, and this Court may proceed

no further unless and until the case is remanded.




                                                                                          EXHIBIT

                                                                                               C
Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 10 of 11. PageID #: 14




                                     Respectfully submitted,



                                     /s/ James P. Smith
                                     James P. Smith, Bar No. 0073945
                                     jpsmith@littler.com
                                     Christian D. McFarland, Bar No. 0097756
                                     cmcfarland@littler.com

                                     LITTLER MENDELSON P.C.
                                     Key Tower
                                     127 Public Square
                                     Suite 1600
                                     Cleveland, OH 44114-9612
                                     Telephone: 216.696.7600
                                     Facsimile: 216.696.2038

                                     Attorneys for Defendant,
                                     TENDON MANUFACTURING, INC.
     Case: 1:21-cv-01404-JPC Doc #: 1-1 Filed: 07/21/21 11 of 11. PageID #: 15




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on July 21, 2021, a copy of the foregoing Notice of Filing Removal of

Civil Action to the United States District Court was filed electronically. Notice of this filing will

be sent to all parties by operation of the Court’s electronic filing system. Additionally, a copy of

the foregoing has been served upon counsel of record for Plaintiff, Murray Richelson, via email

delivery at murray@dmklegal.com pursuant to Civ.R. 5(B)(2)(f) on July 21, 2021.


                                                   /s/ James P. Smith
                                                   James P. Smith

                                                   One of the Attorneys for Defendant,
                                                   TENDON MANUFACTURING, INC.
